--------------------------------------------------------------------------------

Exhibit 10.3

Agreement on Equity Transfer, Acquisition, Joint Venture and Cooperation

Party A: Shanxi Power Construction Corporation
Party B: FAN Qingchu
Party C: Shandong Taibang Biological Products Co., Ltd

Whereas, Party B has proposed to transfer 35% of equity interest it holds in
Huitain Blood Products Co., Ltd. ("Huitian"), and after Party A's consent, Party
A and Party B entered into the Agreement for Termination of the Joint Venture
and Cooperation Agreement between Shareholders, according to which Party A
agreed to Party C purchasing the 35% of equity interest Party B holds in Huitian
and to Party B and Party C entering into equity transfer agreement (this
Agreement shall prevail in case of any discrepancy). According to the relevant
provisions by the agreement among the Parties, the Parties have agreed as
follows in regards to the relevant issues:

1.

Before the execution of all the agreements, the Parties shall provide the
following documents as the conditions that these agreements will take effect:
(1) opinions of Party B regarding the equity transfer; (2) documents issued by
the shareholders' meeting (or board of directors) of Party C approving the
acquisition of equity interest; (3) the documents issued by Party A approving
the transfer of equity interest and waiver of preemptive rights to purchase the
equity interest to be transferred; (4) the documents issued by the shareholders'
meeting of Huitian; and (5) the warrant letter issued by Party B to Party A.

2.

Considering the above terms and conditions, Party A, Party B and Party C shall
endeavor to perform its duties and complete the agreed tasks as soon as possible
after conclusion of this Agreement.

3.

Huitian is engaging in updating and renovations according to GMP (new
standards). In order to maintain the continuity of these work, Party B covenants
to provide on-site assistance and coordinate to complete internal inspection and
special examination during the periods for renovation, project completion and
launching of production, so as to assure the project can be put into production
smoothly.

4.

The period after conclusion of this Agreement and before the completion of the
AIC alteration registration is the transitional period, for which period it is
agreed as follows:

4.1

Party C will enjoy corresponding rights in Huitian which Party B enjoyed after
Party C pays the first installment of the Transfer Price according to the terms
and conditions specified by the equity transfer agreement. Party A and Party C
will then convene the shareholders' meeting to discuss the amendment of the
articles of association and reelection of the board of directors and the board
of supervisors. Party A and Party C shall provide before the meeting lists of
the directors and supervisors to be appointed by them to Huitian and their
resumes.

4.2

The reelected board of directors should engage the General Manager and other
senior management by a vote of more than 2/3 directors. Considering that Huitian
is in the process of GMP renovation period, the General Manager appointed by
Party B will continue to perform its duties on GMP alteration, quality control
and blood plasma management until the GMP renovation is completed and the
project is officially put into production (for a period not exceeding three
months), and the candidate General Manager appointed by the board of directors
will assume responsibility for the other duties of the General Manager.

1

--------------------------------------------------------------------------------

4.3

Party A, Party B, Party C and Huitian are responsible for providing the
documents necessary for respective AIC alteration registration and completing
the respective formalities within the time limit specified by the State.

4.4

During the Transitional Period, material matters such as execution and
distribution of material documents, execution of material contracts, use of
large amounts of capital (more than RMB 100,000), arrangement of important
projects, employees hire and dismissal, etc. shall not be implemented unless the
legal representative of the company has consented to it. Meanwhile, any outbound
investment or provision of guarantee by Huitian will be subject to consent of
Party C.

5.

Liabilities for Breach of Contract:

This Agreement shall take effect immediately after execution by the
representatives of Party A, Party B and Party C. Party A, Party B and Party C
shall strictly abide by this Agreement. The breaching Party shall bear the
liabilities for breach of contract, shall pay liquidated damages of RMB one
million to the non-breaching Parties and further compensate the non-breaching
Parties for respective losses.

6.

Miscellaneous

6.1

This Agreement is made in 12 original sets. Each Party shall hold four original
sets. This Agreement shall take effect after being signed and attached seals.

6.2

The appendices to this Agreements include:

(a)

 (1) opinions of Party B regarding the equity transfer; (2) documents issued by
the shareholders' meeting (or board of directors) of Party C approving the
acquisition of equity interest; (3) the documents issued by Party A approving
the transfer of equity interest and waiver of preemptive rights to purchase the
equity interest to be transferred; (4) the documents issued by the shareholders'
meeting of Huitian; and (5) the warrant letter issued by Party B to Party A.

(b)

 (1) equity transfer agreement between Party B and Party C; (2) Agreement for
Termination of the Joint Venture and Cooperation Agreement between Shareholders;
and (3) the Joint Venture and Cooperation Agreement between Party A and Party C.

(c)

 the Articles of Association of Party C.

 

2

--------------------------------------------------------------------------------

Party A: Shaanxi Power Construction Corporation (with seal attached)
/s/ Signature of legal representative or authorized representative

Party B:
/s/ FAN Qingchu

Party C: Shandong Taibang Biological Products Co., Ltd (with seal attached)
 /s/ Signature of legal representative or authorized representative

Date of Execution: September 12, 2008

　

 

3

--------------------------------------------------------------------------------